141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Janice GILARD-JONES, Appellant,v.Ricky POFF;  Majestic Associates, L.P., Appellees.
No. 96-3225.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 27, 1998.Filed March 17, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Janice Gilard-Jones appeals from a final order of the United States District Court1 for the Eastern District of Missouri, entering judgment upon a jury verdict in favor of Majestic Associates in Gilard-Jones's employment discrimination action.  For the reasons discussed below, we affirm.


2
Because Gilard-Jones has not provided this court with a trial transcript, we are unable to review her arguments relating to the lack of sufficient evidence to support the jury verdict.  See Fed.  R.App. P. 10(b) (describing appellant's duty to order transcript of proceedings);  Meroney v. Delta Int'l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir.1994) (court unable to review issues raised by appellant who failed to provide trial transcript after motion for preparation of transcript at government expense was denied).  Her complaints regarding her counsel's deficient representation are not grounds for reversal in a civil action.  See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.1988).  Finally, Gilard-Jones consented to referral of her case to a magistrate judge.


3
Accordingly, we affirm.



1
 The Honorable Thomas C. Mummert III, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)